Citation Nr: 1403546	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected migraine headaches, initially rated as noncompensable prior to August 17, 2011, and as 30 percent disabling since.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in relevant part, granted service connection for migraine headaches, and assigned a noncompensable disability rating, effective July 1, 2008.

The Veteran's increased rating claim on appeal was previously remanded by the Board for further evidentiary development in April 2011.  The Board again remanded the claim in November 2012 in order to afford the Veteran a new Board hearing, per his request.

Subsequent to the Board's April 2011 remand of his increased rating claim, the Veteran's disability rating for migraine headaches was increased to 30 percent in a September 2011 rating decision, effective August 17, 2011.  

The Veteran testified with respect to his increased rating claim at a Board hearing before an Acting Veterans Law Judge (VLJ) in March 2010.  Subsequently, in September 2012, he was notified that the VLJ who conducted his March 2010 hearing was no longer employed by the Board.  He requested a new Board hearing and appeared at such new hearing before the undersigned VLJ in October 2013.  Transcripts from both Board hearings are of record.

As a result of contentions made by the Veteran at his October 2013 Board hearing, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, this issue has been added for current appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The evidence is at least in equipoise with respect to whether the Veteran has experienced very frequent and prolonged migraine headaches that have been completely prostrating and likely productive of severe economic inadaptability throughout the entire appellate period.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for service-connected migraine headaches are met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Although VA has a duty to notify claimants of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, the Veteran's claim for higher disability ratings for service-connected migraine headaches arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  See also 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his increased rating claim in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant VA treatment records have been associated with the claims file, and the VA examination reports are collectively fully adequate with respect to determining the severity of his service-connected migraines.  

Additionally, the Board finds that the RO/AMC substantially complied with the Board's April 2011 and November 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the Veteran's claim in April 2011 in order to ascertain whether he had received recent treatment for his headaches and to afford him a new VA examination with respect to his claimed headaches.  Recent VA treatment records were obtained, and the Veteran was afforded a new VA neurological examination in August 2011.  

The Board remanded the claim in November 2012 in order to afford the Veteran a new Board hearing.  He was afforded this new Board hearing in October 2013.  

VA employees, including Board personnel, have two distinct duties when conducting hearings:  The duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's hearings on appeal, the relevant issue was identified, including the evidence required to substantiate this increased rating claim.  There was also some discussion of potential evidence that could substantiate this claim.  The Bryant duties were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Disability Ratings

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In these cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis
      
The Schedule for Rating Disabilities includes a listed disability specifically for migraines.  See 38 C.F.R. § 4.20 (2013).  Considering these rating criteria, Diagnostic Code 8100 assigns a 10 percent rating for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2013).  

The rating criteria do not define "prostrating," and the Court has not undertaken to define "prostrating."  Cf. Fenderson, supra., in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, however, "prostration" is defined as "utter physical exhaustion or helplessness."

The rating criteria also do not define "severe economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires a claimant to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

In reviewing the record, it is clear that the Veteran has fairly consistently suffered from somewhat frequent and prolonged migraine episodes of a severe nature over the last several years.  His VA examinations and lay contentions reveal near constant reports of chronic headaches.  During an initial July 2008 VA examination, he reported having headaches occurring approximately three times per month, lasting five to six hours.  Roughly 40 percent of those headaches were noted to be prostrating, requiring him to lie down for one hour in a dark room.  

During a subsequent May 2009 VA neurological examination, the Veteran reported migraines of increasing severity occurring five to six times per month.  He reported using over-the-counter medications as needed.  The examiner noted that the headaches were not prostrating, and that ordinary activity was possible.  The examiner additionally noted, however, that the Veteran occasionally had to leave work due to his headaches.  

In support of his increased rating claim, the Veteran provided statements from coworkers in March 2010.  A statement from Major C. J. H., the Veteran's immediate supervisor, noted that on multiple occasions, the Veteran was not able to report to work due to his headaches that limited his abilities to perform even minimal tasks.  He maintained that the Veteran's headaches precluded any type of work activities and, at times, hindered daily work-related missions.  In his opinion, L. M., noted that the Veteran experienced three to four headaches per month.  

The Veteran was afforded his most recent VA neurological examination in August 2011, at which time he reported having 10-15 migraines per month.  Less than half of the attacks were reported to be prostrating.  He reported having two incapacitating episodes per month, lasting for several hours.  He maintained that he missed work three to four times per month due to his headaches, but otherwise forced himself to go.  

During his October 2013 Board hearing, the Veteran reported having 10-15 migraines per month, eight of which were severe.  During severe headaches, he could not work, drive, or even watch television.  He reported having to go to his room where he had blackout curtains.  He maintained that he was incapacitated during such headaches.  He reported using over-the-counter medications for his headaches, as prescription medications had not been offered.  He noted that he had not received ongoing VA treatment due to the impression that nothing more could be done to treat his headaches.  

The Veteran is competent to report the severity of his headache symptomatology, including its frequency, and severity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are credible and consistent, and are not contradicted by other evidence of record.  See Barr v. Nicholson, 21 Vet. App. at 307-08; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  During the pendency of his appeal, he has consistently reported having more than two prostrating migraines per month, and that his headaches have frequently interfered with his employment.  His contentions are also supported by coworker statements.  

Although the July 2008 and May 2009 VA examinations would appear to indicate that the Veteran did not have prostrating migraine headache attacks averaging at least one time per month, the findings in these examination reports do not appear to be consistent with other evidence of record, including the later statements from the Veteran's coworkers, and findings from his August 2011 VA examination.  Moreover, in noting that the Veteran did not have prostrating headaches, the May 2009 VA examination report contradicts the prior July 2008 report which noted prostrating headaches.  Additionally, his report of having to leave work due to his headaches can support a finding of their prostrating nature.  

The overall evidence of record tends to support a finding that the Veteran has had more than one completely prostrating migraine attack per month, productive of severe economic inadaptability, as evinced by his coworkers' statements and subsequent VA examination findings.  

Thus overall, the Board finds that throughout the entire appeal period, the evidence is at least in equipoise with respect to whether the Veteran's disability picture has most nearly approximates the criteria for a 50 percent evaluation under Diagnostic Code 8100, the highest disability rating available under the criteria for migraines.  Thus, the Veteran's claim must prevail.  38 U.S.C.A. § 5107(b) (West 2002).  

      C.  Extraschedular Consideration 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected migraine headache disability (i.e., severe, completely prostrating headaches, occurring multiple times per month and lasting several hours each time, resulting in severe economic inadaptability) are contemplated by the rating criteria set forth above, and reasonably describe the Veteran's service-connected disability.  The rating criteria are, therefore, adequate to evaluate the Veteran's service-connected headaches and referral for consideration of an extraschedular rating is not warranted in this case.



ORDER

Entitlement to a 50 percent disability rating for headaches is granted for the entire appellate period.


REMAND

The Veteran's remaining claim is that of entitlement to a TDIU.  The Board cannot fairly adjudicate that claim, however, without ascertaining when the Veteran's reportedly became unable to work, and without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment, throughout the appellate period.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to obtain an opinion as to whether his service-connected disabilities (i.e. obstructive sleep apnea, migraines, low back strain, left knee strain, right knee medial meniscus tear, tinnitus, hypertension, left ear hearing loss, hemorrhoids, and dermatitis), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Finally, adjudicate the Veteran's TDIU claim on appeal for the entire appellate period.  If the claim is denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


